Citation Nr: 1758226	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to September 2003.

This matter comes to the Board of Veterans' Appeals on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This matter was previously remanded in June 2015 for further development, which has now been completed.


FINDING OF FACT

Sleep apnea was not shown in service or for several years thereafter, and the most probative evidence indicates that the Veteran's sleep apnea is not related to service or caused or aggravated by his service-connected asthma.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) (2017) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes  that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may also be established for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further,     a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level      of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf   be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the   claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt       to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for sleep apnea, which he asserts had its onset during service.  Reportedly, the Veteran experienced problems breathing, which he described as choking and gasping for air, after he returned from Operation Desert Storm.  Alternatively, the Veteran asserts his sleep apnea was caused or aggravated by his service-connected asthma.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with sleep apnea.  Accordingly, the first criterion for establishing service connection has been met.  Thus, the question becomes whether this condition is related to service or his service-connected asthma.

The Veteran's service treatment records contain complaints of problems breathing at night, difficulty catching his breath, wheezing and problems sleeping that were associated with asthma, or disorders other than sleep apnea, to include insomnia    and bronchitis.

Following service, a May 2010 sleep study revealed moderate obstructive sleep apnea.  VA treatment records thereafter continue to show treatment for sleep apnea.  Thus, there is no competent evidence of obstructive sleep apnea during service.  Accordingly, competent evidence linking the current obstructive sleep apnea with service or a service-connected disability is required to establish service connection.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The Veteran underwent a VA respiratory examination in July 2010. At that time, the examiner determined that there was no relation between the Veteran's asthma and     the recently diagnosed obstructive sleep apnea. Moreover, the Veteran's borderline low air flow obstruction with paradoxical worsening after bronchodilator, minimal obstructive air disease, complaints of awakening with difficulty breathing and catching breath, all noted in service, were related to his undertreatment of his      asthma.

Per the June 2015 Board remand, the Veteran underwent VA respiratory examination in July 2015.  At that time, the examiner noted that the Veteran was not seen for sleep apnea or sleep-disordered breathing while on active duty.  The Veteran served for 28 years on active duty and did not have a sleep study done, but reported that he was scheduled to have one done, but did not get the chance.  The examiner further noted that on physical examination, the Veteran was a medium build individual with a Mallampati class two throat.  After thorough review of the record, the examiner stated it was shown that there were no treatment records of him being treated for any kind   of sleep disorder while he was in the military.  In fact, the examiner explained that sleep apnea is classified as sleep-related breathing disorders which are broken down into three basic categories: central sleep apnea syndrome, obstructive sleep apnea syndrome, and sleep-related hypoventilation/hypoxic syndrome. She stated that sleep apnea is termed "obstructive" when respiratory effort is present and "central" or "non-obstructive when this effort is absent.  Clinical disease is characterized by repetitive airflow cessation (apnea) or reduction (hypopnea). The onset of an obstructive apnea occurs when forces promoting airway collapse overcome mechanisms that maintain airway protection.  The critical element in determining the onset of an obstructive apnea or hypopneas or snoring is the structure and functional control of the nasopharyngeal and pharyngeal airway.  The examiner stated that patients with obstructive sleep apnea-hypopnea syndrome tend to have smaller upper airways related to a variety of structural features, including reduction in the length of the mandible, retroposition of the hyoid bone and maxilla, increased tongue volume, elongated soft palate, and increased parapharyngeal fat pads.  They usually have a Mallampati class three or four oral cavity.  

In addition, the examiner stated that the Veteran's asthma condition has no connection to his sleep apnea condition. She explained that asthma has no effect   on the onset of the Veteran's sleep apnea. The examiner stated that the element  that is in play with the Veteran's sleep condition involves the structure and functional control of the nasopharyngeal and pharyngeal airway. There is no   clearly defined pathway whereby his asthma condition can play a vital role in      the onset of an obstructive sleep apnea syndrome. The examiner stated that sleep apnea (obstructive) is not listed as a complication of an asthma condition and there is no supportive evidence of the Veteran's asthma condition aggravating sleep apnea.  The Veteran spent 28 years in the military and there is no medical record evidence of his prevalent in-service asthma aggravating sleep apnea, which did    not exist until 2009, or vice-versa.  The examiner remarked that asthma has no effect on the structure and functional control of the nasopharyngeal and pharyngeal airway.  Based on the objective evidence at hand, the examiner opined that it was 
less likely than not that the Veteran's obstructive sleep apnea is related to his military service, is secondary to asthma, or is aggravated by his asthma condition. Therefore, the examiner concluded that it is less likely than not that the Veteran has a service-connected sleep apnea condition.  There is no medical opinion to the contrary.

The Board notes that in February 2015, the Veteran's wife submitted a statement        in which she reported being married to the Veteran since 1997, and described progressively worsening snoring and choking sounds while the Veteran slept.  Reportedly, she first noticed these symptoms in 1998.  While the Veteran and his wife believe that his sleep apnea is related to service, there is no indication that    they have medical training such that they are competent to diagnose sleep apnea,      a condition that requires medical testing and expertise to diagnose.  Thus, their 
assertions that the Veteran suffered from sleep apnea during service is not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis)  Moreover, despite the Veteran being seen in service for breathing and sleeping complaints, there was no mention by the Veteran at those times that his wife had observed snoring or apneic episodes.  The May 2003 retirement examination was also negative for any such complaints.  As such, the Board does not find his wife's statement persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider        and weigh against a veteran's lay evidence); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Accordingly, their opinion as to the diagnosis or etiology of the Veteran's sleep apnea is not competent medical evidence.

In sum, the preponderance of the competent, credible, and probative evidence indicates that obstructive sleep apnea was not shown in service, and the most probative evidence of record is against a finding that the Veteran's current obstructive sleep apnea is related to service or caused or aggravated by his     service-connected asthma.  Accordingly, the claim for service connection for obstructive sleep apnea is denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.




ORDER

Entitlement to service connection for sleep apnea is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


